United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 14-2006
                         ___________________________

                              United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                 Matthew David Fell

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                      for the District of Nebraska - Lincoln
                                  ____________

                           Submitted: December 30, 2014
                              Filed: January 6, 2015
                                  [Unpublished]
                                  ____________

Before GRUENDER, BENTON, and KELLY, Circuit Judges.
                         ____________

PER CURIAM.

       Matthew Fell appeals the sentence imposed by the district court1 after he pled
guilty to making false threats. Counsel has filed a brief under Anders v. California,

      1
      The Honorable Richard G. Kopf, United States District Judge for the District
of Nebraska.
386 U.S. 738 (1967), arguing that the sentence is unreasonable. Fell has filed a pro
se brief.

       The written plea agreement contains an appeal waiver, which this court will
enforce. See United States v. Scott, 627 F.3d 702, 704 (8th Cir. 2010) (standard of
review). By its terms, the appeal waiver encompasses all challenges raised in a direct
appeal. After careful review of the plea transcript in this case, this court is satisfied
that Fell entered into both the plea agreement and the appeal waiver knowingly and
voluntarily, and no miscarriage of justice would result from enforcing the waiver in
these circumstances. See Nguyen v. United States, 114 F.3d 699, 703 (8th Cir. 1997)
(defendant’s statements made during plea hearing carry strong presumption of verity)
and United States v. Andis, 333 F.3d 886, 889-92 (8th Cir. 2003) (en banc) (court
should enforce appeal waiver and dismiss appeal where it falls within scope of
waiver, plea agreement and waiver were entered into knowingly and voluntarily, and
no miscarriage of justice would result). Independent review of the record under
Penson v. Ohio, 488 U.S. 75, 80 (1988), reveals no nonfrivolous issue outside the
scope of the appeal waiver.

      The judgment of the district court is affirmed.
                     ______________________________




                                          -2-